Citation Nr: 1444832	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  07-40 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral shoulder injury secondary to service-connected bilateral pes cavus (claw foot).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from April 1975 to September 1979.  

This matter is before the Board of Veterans' Appeals (Board) from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In August 2011, the Board remanded the case for further development.  Since the requested development has not been completed, further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The claim for service connection for posttraumatic stress disorder (PTSD) was previously on appeal before the Board and was remanded in August 2011 for further development.  The RO granted service connection for PTSD in November 2012 and assigned a total disability rating.  As service connection for PTSD was granted, the issue is no longer before the Board on appeal. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the previous remand, the Board requested an opinion as to whether any currently diagnosed shoulder disability is caused or aggravated by the service-connected bilateral pes cavus.  The examiner was specifically instructed to address VA treatment records dated July 2003, August 2003, October 2003, April 2005, January 2007, and October 2007; and VA examinations dated February 2004, November 2005, and August 2008.  In August 2011, the Veteran underwent a VA examination and an opinion was provided.  The Board finds the opinion to be confusing, and the examiner did not address the medical evidence as previously instructed.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007); 38 C.F.R. § 3.159(c)(4).  




Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination by an appropriate medical professional who has not previous examined the Veteran to determine the etiology of any current shoulder disabilities.  The examination report must reflect review of all pertinent material of record.  

The examiner is to identify all current shoulder disabilities.  The examiner must determine whether any currently diagnosed shoulder disability is caused or aggravated by the service-connected bilateral pes cavus.  The examiner must specifically address VA treatment records dated July 2003, August 2003, October 2003, April 2005, January 2007, and October 2007; and VA examinations dated February 2004, November 2005, and August 2008.  

The term "aggravated" refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



